* On recovery by conditional vendor or vendee against third person for damage to or destruction of property, see note in 38 A.L.R. 1337.
On October 12, 1922, the Tri-State Motor Sales Company sold one Maxwell car to J.H. Horton for $985. Two hundred and fifty dollars of the consideration was paid in cash, and twelve interest-bearing right and title notes of $62.41 each, payable one a month for twelve months, were executed for the balance.
On October 17, 1922, the Tri-State Motor Sales Company negotiated all of said notes, except the first one, to the plaintiff, First National Bank.
Said automobile was turned over to Horton, and was being driven by him on the night of January 3, 1923, when one of defendant's trains negligently ran over and demolished it.
On the 10th of January, 1923, the claim agent of defendant approached Horton for a settlement, was told that he had not paid for the car and to see the Motor Sales Company, which he did. The claim agent was led to *Page 389 
believe that the purchase money for the car was owing to the Motor Sales Company. The amount of the damage was agreed upon. The Motor Sales Company and Horton executed a joint release and received a check payable to them jointly. Horton indorsed the check and turned it over to the Motor Sales Company, but it applied no part of the proceeds in payment of the outstanding purchase-money notes.
Both the Motor Sales Company and Horton are insolvent.
This suit was instituted by the bank to recover from defendant the value of said automobile.
The trial court sustained the defendant's plea of accord and satisfaction.
Upon appeal the court of appeals reversed the trial court and entered judgment for the bank. The case was brought to this court by petition for certiorari filed by the defendant company.
What are the rights of the parties?
It is well settled that either the conditional vendor or vendees can prosecute an action for injury to the property by a third party. Railway Co. v. Lumber Co., 130 Tenn. 354, 170 S.W. 591; Harris v. Seaboard Air Line Ry. Co.,190 N.C. 480, 130 S.E. 319; cases cited in annotation 38 A.L.R., 1337.
The same rule applies where the relationship is that of mortgagor and mortgagee. 27 Cyc., 1272; Harris v. Seaboard AirLine Ry. Co., supra; Wilkes v. Southern Ry., 85 S.C. 346,67 S.E. 292, 137 Am. St. Rep., 890, 21 Ann. Cas., 79.
Also where the relationship is that of bailor and bailee. 6 Corpus Juris, 1166. *Page 390 
A recovery by one is a bar to a recovery by the other. RailwayCo. v. Lumber Co., supra; Harris v. Seaboard Air Line Ry.Co., supra; 6 Corpus Juris, 1166.
The underlying principle is that the bailee, vendee, or mortgagor is in rightful possession of the property, and that possession alone is sufficient to support an action for trespass or trespass on the case.
The right of the conditional vendee to sue authorizes him to compromise and settle, in good faith, so as to preclude a recovery by the conditional vendor. Harris v. Seaboard AirLine Ry Co., supra; Chicago, R.I.  P. Ry. Co. v. Earl,121 Ark. 514, 181 S.W. 925, Ann. Cas., 1917D, 552; Masterson v.International, etc., R. Co. (Tex. Civ. App.), 55 S.W. 577; Jones on Chattel Mortgages, section 477a, and cases cited.
Counsel for the bank cite Lacey v. Great Northern RailwayCo., 70 Mont. 346, 225 P. 808, 38 A.L.R., 1331, and French
v. Osmer, 67 Vt. 427, 32 A., 254.
In the former case this question was not specifically dealt with, but was disposed of upon other questions. The latter case is not in point and can be distinguished upon several grounds.
The decided weight of authority supports our conclusion upon this question, and, upon reason, would appear to be the better rule. The law favors the settlement of disputes by compromise. In an action of this character the vendee has a clear right of action, which, ordinarily, can be settled by compromise. The parties should not have to be burdened with the trouble, expense, and delay of a suit when they are in accord as to the amount of damages. *Page 391 
The vendee is not such a trustee as that he cannot settle by compromise without the sanction of the vendor. While a lawyer is, in a sense, a trustee and cannot compromise with respect to the rights of his client, in the absence of express authority, it should be borne in mind that he is acting exclusively for another by employment and not with respect to any personal right.
On the other hand, the conditional vendee is acting, primarily, in his own right, and it is only when he obtains a recovery, by suit or compromise, that he becomes trustee for the vendor as to the surplus after satisfying his own demand.
We are further of the opinion that the bank, upon acquiring the notes, sustained the same relationship towards the vendee as that originally occupied by the vendor. It simply acquired the obligations of the vendee, secured by the automobile. Jones on Chattel Mortgages (4th Ed.), p. 548.
It is also insisted by the bank that since the vendee only formally executed the release and indorsed the check, and actually received no part of the $700, there was not, in fact, a settlement between the vendee and the defendant so as to preclude a recovery by the bank.
This contention is not well taken. The vendee was a party to the settlement, executed a release, and received a check, which he voluntarily turned over to the Motor Sales Company, and which could not have been cashed without his indorsement. It was within the power of the vendee to have paid his purchase-money notes, and his negligence in failing to do so cannot be charged to the defendant. *Page 392 
We are referred to a case decided by the court of appeals where one of the indorsing payees of a check was held not bound, but that was a case of fraud and is not in point. Here there is no claim that the vendee executed the release and indorsed the check through fraud.
For the reasons indicated above, the judgment of the court of appeals is reversed and that of the circuit court affirmed. *Page 393